Citation Nr: 1531645	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-33 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with hiatal hernia, gastroparesis, and gastroenteritis.

2.  Entitlement to a rating in excess of 10 percent for depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1990 to May 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Fort Harrison, Montana Department of Veterans Affairs Regional Office (RO).  In July 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's claims on appeal can be decided.

The Veteran was provided a VA examination most recently in March 2014, for both GERD and depressive disorder.  However the examiner that conducted the examination of GERD did not state whether the symptoms of GERD caused severe or considerable impairment to health.  Rather the examiner went through a chronological history of the Veteran's GERD treatment from March 2011 forward.  That history included a March 2013 VA examination addendum opinion which noted the Veteran's GERD resulted in considerable impairment of the Veteran's health and a March 2014 esophagram, which noted that the Veteran suffered from severe free GERD, a small sliding hiatal hernia, and esophagitis.  The Board finds that those findings appear to be inconsistent and that a new examination is warranted to reconcile them.  

Further, the Board notes that the Veteran indicated that the March 2014 examination report inaccurately reported how GERD interfered with his ability to work.  He stated that he frequently had to leave work because of symptoms, but because he had known his employer for a long time, his absences were not frequently reported.  Additionally, at the July 2014 Board hearing, the Veteran explained that GERD symptoms had worsened and that he planned to return for treatment in the fall, following the hearing.  Therefore, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's service-connected GERD as the evidence indicates that the disability may have worsened.

With regard to the claim of entitlement to a rating in excess of 10 percent for depressive disorder, the Board notes that disability is secondary to service-connected GERD and therefore the severity of depressive disorder is inextricably intertwined with his claim of an increased rating for GERD and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In addition, evidence of record indicates that the psychiatric disability may have worsened as a result of worsening GERD.  Therefore, a contemporaneous examination is needed.

Also, current treatment records should also be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the current symptoms and severity of GERD with hiatal hernia, gastroparesis, and gastroenteritis.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily or occupational activities, and the level of the disability.  The examiner should reconcile the March 2013 opinion noting only considerable impairment with the Veteran's health and the March 2014 esophagram noting severe GERD, when discussing the level of impairment caused by the disability.  

3. Then, schedule the Veteran for a VA examination of depressive disorder.  The examiner should note any impairment caused by the depressive disorder, including a full description of the effects of the disability upon ordinary activities, if any.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should opine as to the level of social and occupational impairment caused by depressive disorder and should describe the symptoms that result in those levels of impairment.

4. Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

